           Case 2:20-cv-01331-KJD-NJK Document 34 Filed 06/15/21 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
 7   SHANTEL MCCOY,                                         Case No. 2:20-cv-01331-KJD-NJK
 8          Plaintiff,                                                   ORDER
 9   v.                                                              [Docket No. 33]
10   CLARK COUNTY,
11          Defendant.
12         Pending before the Court’s is Burke Huber’s motion to withdraw as counsel for Plaintiff.
13 Docket No. 33. Any response to the motion may be filed no later than June 29, 2021.
14         The Court hereby SETS a hearing on counsel’s motion to withdraw for 10:00 a.m. on July
15 14, 2021 in Courtroom 3C. Plaintiff’s counsel is required to attend the hearing in person. Since
16 Plaintiff resides in California, she may appear either telephonically or in person. If Plaintiff
17 chooses to appear telephonically, she must join the hearing by calling the Court conference line at
18 877-402-9757, at least five minutes prior to the hearing. The conference code is 6791056. In
19 order to ensure a clear recording of the hearing, the call must be made using a land line phone.
20 Cell phone calls, as well as the use of a speaker phone, are prohibited.
21         IT IS SO ORDERED.
22         Dated: June 15, 2021
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27
28

                                                    1
